PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 Duke StreetAlexandria, VA  22314


In re Application of	:
	Kashiwagi, Isashi et al.	:	DECISION ON PETITION 
Application No. 16/363,098	:	UNDER 37 CFR 1.181(A)(3) 
Filed:  March 25, 2019	:	TO HAVE IDS
For:	CONSTANT VELOCITY JOINT  	:	CONSIDERED

This is a decision on applicant’s petition to for the Commissioner to invoke his supervisory authority to compel the Examiner to consider the Document AQ cited in the Information Disclosure Statement (“IDS”) filed on March 25, 2019.  

The petition is DISMISSED AS MOOT.  

A review of the record shows that the Examiner issued a Supplemental Notice of Allowance on December 14, 2021.  In that Notice, the Examiner included a statement indicating the reconsideration of the IDS filed March 25, 2019 and attached a copy of said IDS indicating all references were considered including Document AQ.  The Examiner having already considered Document AQ, the petition is hereby dismissed as moot. 

Questions concerning this decision should be referred to Claude Brown, Quality Assurance Specialist, at (571) 270-5924.




/WENDY R GARBER/Director, 3600                                                                                                                                                                                                        ____________________________
Wendy Garber, Director
Patent Technology Center 3600
(571)-272-5150

cjb:  12/23/2021